In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-20-00237-CR


       BONNIE ALLEN THOMAS AKA BONNIE ALLEN-PIERONI, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 18th District Court
                                      Johnson County, Texas
                  Trial Court No. F50926, Honorable F.B. McGregor, Jr., Presiding

                                         November 2, 2020

                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant, Bonnie Allen Thomas, filed a notice of appeal from the Tenth Court of

Appeals’ mandate affirming her conviction. We dismiss the purported appeal for want of

jurisdiction.


       In 2017, appellant was convicted of carrying a weapon in a prohibited place1 and

sentenced to five years’ confinement, suspended in favor of community supervision. The

Tenth Court affirmed her conviction in Thomas v. State, No. 10-17-00138-CR, 2019 Tex.
1   See TEX. PENAL CODE ANN. § 46.03(a), (g) (West Supp. 2020) (third-degree felony offense).
App. LEXIS 7856, at *20 (Tex. App.—Waco Aug. 28, 2019, pet. ref’d) (mem. op., not

designated for publication), and the Court of Criminal Appeals refused her petition for

discretionary review. On July 13, 2020, the Tenth Court issued its mandate affirming the

trial court’s judgment. Thereafter, appellant filed a notice of appeal stating “[t]he justices

at the 10th Court of Appeals have not followed the constitution their decision rendered

7/13/20 is void.” That appeal was later transferred to this Court by the Texas Supreme

Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001

(West 2013).


         We have jurisdiction to consider an appeal from a judgment of conviction or where

appellate jurisdiction has been expressly granted by law. See Abbott v. State, 271 S.W.3d
694, 696-97 (Tex. Crim. App. 2008). Because an appellate court’s mandate is neither a

judgment of conviction nor a trial court order from which an appeal is specifically

authorized, we lack jurisdiction over such an appeal. See TEX. R. APP. P. 18.1 (requiring

an appellate court clerk to issue a mandate in accordance with the appellate court’s

judgment after the judgment becomes final). Furthermore, to the extent appellant seeks

to challenge her conviction by this appeal, we are also without jurisdiction. Only the Court

of Criminal Appeals has jurisdiction to grant post-conviction relief from a final felony

conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.

1991).


         Accordingly, we dismiss the appeal for want of jurisdiction.


                                                         Per Curiam


Do not publish.


                                              2